IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHADWICK M. VOWELL,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-0746

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 11, 2017.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, Judge.

Chadwick M. Vowell, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.